Citation Nr: 0720430	
Decision Date: 07/09/07    Archive Date: 07/18/07

DOCKET NO.  05-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from May 1973 to August 1976 
and from November 2001 to August 2003.

This appeal is from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO), that granted service connection for bilateral 
hearing loss and assigned a 0 percent disability rating.

The January 2005 rating decision also granted service 
connection for residuals of a right inguinal hernia and 
assigned a 0 percent disability rating, effective August 18, 
2003.  The veteran perfected an appeal, stating that he was 
requesting a 10 percent rating for his hernia.  See VA Form 
9, dated September 28, 2005.  In December 2005, the RO 
awarded a 10 percent rating, effective August 18, 2003.  As 
the veteran limited his appeal to a request for a 10 percent 
rating, the December 2005 decision resulted in there being no 
case or controversy as to that issue.

In March 2005, the veteran requested a hearing before a 
Decision Review Officer (DRO).  However, he subsequently 
withdrew his request for a hearing.  See VA Form 119, dated 
January 24, 2006.


FINDING OF FACT

Right ear hearing loss is manifested by an average pure tone 
threshold of 25 decibels with speech discrimination of 94 
percent.  Left ear hearing loss is manifested by an average 
pure tone threshold of 35 decibels with speech discrimination 
of 96 percent.  




CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent disabling 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 
Diagnostic Code 6100, 4.86 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The VCAA notice requirements applicable to claims for service 
connection or increased rating, see 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), do not apply to 
appeals from the initial disability rating of a condition 
coincident with the grant of service connection when the 
required notice was provided in the context of the underlying 
claim for service connection.  Because service connection was 
granted, and an initial disability rating and effective date 
were assigned, his claim was more than substantiated, thus 
satisfying the purpose of 38 U.S.C.A. § 5103(a) notice.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

VA has obtained all evidence pertinent to this claim of which 
it had notice and, where necessary, authorization to obtain 
evidence.  VA examined the veteran in December 2004.  No 
further examination or medical opinion is necessary to decide 
the veteran's claim.  VA has discharged its duty to assist 
the veteran with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).




II.  Hearing Loss

This appeal is from the initial rating assigned to 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Id.  Other than 
exceptional cases, VA arrives at the proper designation by 
mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Table VII is then applied to arrive at a rating based upon 
the respective Roman numeral designations for each ear.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  The veteran's 
hearing loss does not qualify as one of these exceptional 
cases.

The veteran argues that the effect of his hearing on his 
quality of life warrants compensation.  His October 2005 
substantive appeal described extent of social impairment he 
attributes to his hearing loss.  His sincerity is not in 
question.  Many factors can contribute to one's subjective 
sense of his hearing acuity.  The objective data, however, 
must control in rating hearing loss.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The veteran also stated that he read 
and understood the VA tables and formulas for rating hearing 
impairment.  

The claims file contains a July 2004 private audiology 
evaluation report that included audiometric findings in 
graphic instead of numeric form.  The Board is unable 
interpret the audiograms which are presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).

A December 2004 VA audiology examination showed pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz  of 10, 10, 5, 30, and 55 decibels, respectively.  
This results in an average hearing threshold level of 25 
decibels over the frequencies 1000, 2000, 3000 and 4000 
Hertz.  Pure tone thresholds measured in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz were 10, 10, 10, 55, and 65 
decibels, respectively.  This results in an average hearing 
threshold level of 35 decibels over the frequencies 1000, 
2000, 3000, and 4000 Hertz.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.  

These values result in assignment of Roman numeral I to the 
right ear and Roman numeral I to the left ear, for purposes 
of determining evaluation of hearing impairment.  
Intersection of column I with row I, of Table VII, results in 
a noncompensable rating.  Id.  

Because the veteran's bilateral hearing loss disability fails 
to meet the criteria for a compensable rating, his claim for 
entitlement to a rating higher than the 0 percent assigned by 
the RO must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


